Citation Nr: 0636694	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-12 809	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to August 22, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from August 22, 2005.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the Newark RO that denied service 
connection for hepatitis C and granted service connection for 
PTSD, rated 30 percent.  In March 2004, the RO increased the 
rating for PTSD to 50 percent, effective January 10, 2001, 
the date service connection was granted.  In December 2004, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  In April 2006, the 
RO increased the rating for PTSD to 70 percent, effective 
August 22, 2005, and granted service connection for hepatitis 
C.  As service connection for hepatitis C has been granted, 
this matter is no longer before the Board.  The veteran has 
continued his appeal in the matter of the ratings for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's July 2005 remand ordered a VA examination by a 
psychiatrist, and a Social and Industrial (S&I) survey to 
assess the veteran's PTSD disability.  The record shows that 
a S&I survey was not completed and that the VA examination 
was by a psychologist. (Significantly, the report heading 
identified the examiner as an examining physician.  In the 
preface, he identifies himself as a psychologist.)  As a 
matter of law, the veteran has a right to compliance with 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The record indicates that the veteran receives regular VA and 
private treatment for PTSD.  Records of such treatment are 
likely to contain information pertinent to his claims.

Finally, when (as here) the rating appealed is the initial 
rating assigned with a grant of service connection, the 
entire appeal period is for consideration, and separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the RO 
increased the rating to 70 percent, effective August 22, 
2005.  Thus, staged ratings have been assigned and both 
"stages" must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  With his assistance (providing 
identifying information and release 
forms) the RO should obtain complete 
records of all private treatment or 
evaluations the veteran received for 
PTSD.  The RO should also secure records 
of VA treatment the veteran has received 
for PTSD since March 2006. 

2.  The RO must arrange for an S&I survey 
to assess the impact the veteran's PTSD 
has had on his social and industrial 
functioning.  The survey should include 
ascertaining the circumstances of any 
transfer of the veteran's interest and 
termination of his employment in the 
family restaurant business, as well the 
impact PTSD has on the veteran's daily 
life (i.e., it should encompass 
determining the veteran's daily 
activities, as well as the extent to 
which he is able to function and 
socialize).

3.  Thereafter, the RO must arrange for 
the veteran to be afforded a VA 
examination by a psychiatrist to 
ascertain the current severity of his 
PTSD.  The veteran's claims folder 
(including the information obtained 
pursuant to the requests above) must be 
reviewed by the examiner.  The examiner 
must report in detail all symptoms of the 
veteran's PTSD, comment on the degree of 
severity of the symptoms, note the 
presence or absence of each symptom in 
the criteria for a 100 percent rating and 
indicate whether there are any other 
equivalent symptoms, and comment 
regarding the effect the PTSD symptoms 
would be expected to have on the 
veteran's ability to function socially 
and at work.  The examiner should explain 
the rationale for any opinion given.

4.  The RO should then readjudicate these 
claims.  If they remain denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


